Case 5:20-cv-01284-CBM-SHK Document 18 Filed 12/02/20 Page 1 of 15 Page ID #:115




    1 LAW OFFICE OF ROBERT G. LOEWY, P.C.
      ROBERT G. LOEWY (SBN 179868)
    2 rloewy@rloewy.com
      20 Enterprise, Suite 310
    3 Aliso Viejo, CA 92656
      Phone: (949) 468-7150
    4 Fax: (949) 252-5105
    5 LAW OFFICES OF LANCE ROGERS
      LANCE ROGERS (SBN 258088)
    6 lance@lrogerslaw.com
      757 Emory Street, #215
    7 Imperial Beach, CA 91932
      Phone: (619) 333-6882
    8 Fax: (619) 331-2976
    9 Attorneys for Defendant
      PALM ROYALE COLLECTIVE, INC.
   10
   11                      UNITED STATES DISTRICT COURT
   12                          CENTRAL DISTRICT OF CALIFORNIA
   13
   14    MELIZZA WEAVER, Individually               Case No. 5:20-cv-01284-CBM (SHK)
         and on behalf of others similarly
   15    situated,                                  JOINT STIPULATION SEEKING
                                                    ENTRY OF [PROPOSED]
   16                     Plaintiff,                PROTECTIVE ORDER
   17           v.
   18    PALM ROYALE COLLECTIVE,
         INC.,
   19             Defendant
   20          Plaintiff Melizza Weaver and Defendant Palm Royale Collective,
   21 Inc.(collectively, the “Parties”), through their respective attorneys of record, hereby
   22 stipulate and agree as follows:
   23 1.       PURPOSES AND LIMITATIONS
   24          Discovery in this action is likely to involve production of confidential,
   25 proprietary, or private information for which special protection from public
   26 disclosure and from use for any purpose other than prosecuting this litigation may
   27 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   28 enter the following Stipulated Protective Order. The parties acknowledge that this

        STIPULATED PROTECTIVE ORDER –
        Case No. . 5:20-cv-01284-CBM (SHK)
Case 5:20-cv-01284-CBM-SHK Document 18 Filed 12/02/20 Page 2 of 15 Page ID #:116




    1 Order does not confer blanket protections on all disclosures or responses to
    2 discovery and that the protection it affords from public disclosure and use extends
    3 only to the limited information or items that are entitled to confidential treatment
    4 under the applicable legal principles. The parties further acknowledge, as set forth
    5 in Section 13.3, below, that this Stipulated Protective Order does not entitle them to
    6 file formation under seal; Civil Local Rule 79-5 sets forth the procedures that must
    7 be followed and the standards that will be applied when a party seeks permission
    8 from the court to file material under seal.
    9 2.       GOOD CAUSE STATEMENT
   10          This action is likely to involve personally identifiable customer information
   11 and other valuable commercial, financial, and/or proprietary information for which
   12 special protection from public disclosure and from use for any purpose other than
   13 prosecution of this action is warranted. Such confidential and proprietary materials
   14 and information consist of, among other things, confidential business or financial
   15 information, information regarding confidential business practices, or other
   16 confidential commercial information (including information implicating privacy
   17 rights of third parties), information otherwise generally unavailable to the public, or
   18 which may be privileged or otherwise protected from disclosure under state or
   19 federal statutes, court rules, case decisions, or common law. Accordingly, to
   20 expedite the flow of information, to facilitate the prompt resolution of disputes over
   21 confidentiality of discovery materials, to adequately protect information the parties
   22 are entitled to keep confidential, to ensure that the parties are permitted reasonable
   23 necessary uses of such material in preparation for and in the conduct of trial, to
   24 address their handling at the end of the litigation, and serve the ends of justice, a
   25 protective order for such information is justified in this matter. It is the intent of the
   26 parties that information will not be designated as confidential for tactical reasons
   27 and that nothing be so designated without a good faith belief that it has been
   28 maintained in a confidential, non-public manner, and there is good cause why it

        STIPULATED PROTECTIVE ORDER -               2
        Case No. . 5:20-cv-01284-CBM (SHK)
Case 5:20-cv-01284-CBM-SHK Document 18 Filed 12/02/20 Page 3 of 15 Page ID #:117




    1 should not be part of the public record of this case.
    2 3.       DEFINITIONS
    3          3.1    Action: Weaver v. Palm Royale Collective, Inc., Case No. 5:20-cv-
    4 01284-CBM (SHK) (C.D. Cal.).
    5          3.2    Challenging Party: a Party or Non-Party that challenges the
    6 designation of information or items under this Order.
    7          3.3    “Confidential” Information or Items: information (regardless of how it
    8 is generated, stored or maintained) or tangible things that qualify for protection
    9 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
   10 Cause Statement.
   11          3.4    Counsel: Outside Counsel of Record and House Counsel (as well as
   12 their support staff).
   13          3.5    Designating Party: a Party or Non-Party that designates information or
   14 items that it produces in disclosures or in responses to discovery as “Confidential.”
   15          3.6    Disclosure or Discovery Material: all items or information, regardless
   16 of the medium or manner in which it is generated, stored, or maintained (including,
   17 among other things, testimony, transcripts, and tangible things), that are produced or
   18 generated in disclosures or responses to discovery in this matter.
   19          3.7    Expert: a person with specialized knowledge or experience in a matter
   20 pertinent to the litigation who has been retained by a Party or its counsel to serve as
   21 an expert witness or as a consultant in this Action.
   22          3.8    House Counsel: attorneys who are employees of a party to this Action.
   23 House Counsel does not include Outside Counsel of Record or any other outside
   24 counsel.
   25          3.9    Non-Party: any natural person, partnership, corporation, association, or
   26 other legal entity not named as a Party to this action.
   27          3.10 Outside Counsel of Record: attorneys who are not employees of a
   28 party to this Action but are retained to represent or advise a party to this Action and

        STIPULATED PROTECTIVE ORDER -              3
        Case No. . 5:20-cv-01284-CBM (SHK)
Case 5:20-cv-01284-CBM-SHK Document 18 Filed 12/02/20 Page 4 of 15 Page ID #:118




    1 have appeared in this Action on behalf of that party or are affiliated with a law firm
    2 that has appeared on behalf of that party, and includes support staff.
    3          3.11 Party: any party to this Action, including all of its officers, directors,
    4 employees, consultants, retained experts, and Outside Counsel of Record (and their
    5 support staffs).
    6          3.12 Producing Party: a Party or Non-Party that produces Disclosure or
    7 Discovery Material in this Action.
    8          3.13 Professional Vendors: persons or entities that provide litigation
    9 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   11 and their employees and subcontractors.
   12          3.14 Protected Material: any Disclosure or Discovery Material that is
   13 designated as “Confidential.”
   14          3.15 Receiving Party: a Party that receives Disclosure or Discovery
   15 Material from a Producing Party.
   16 4.       SCOPE
   17          The protections conferred by this Stipulation and Order cover not only
   18 Protected Material (as defined above), but also (1) any information copied or
   19 extracted from Protected Material; (2) all copies, excerpts, summaries, or
   20 compilations of Protected Material; and (3) any testimony, conversations, or
   21 presentations by Parties or their Counsel that might reveal Protected Material.
   22          Any use of Protected Material at trial shall be governed by the orders of the
   23 trial judge and other applicable authorities. This Order does not govern the use of
   24 Protected Material at trial.
   25 5.       DURATION
   26          Even after final disposition of this litigation, the confidentiality obligations
   27 imposed by this Order shall remain in effect until a Designating Party agrees
   28 otherwise in writing or a court order otherwise directs. Final disposition shall be

        STIPULATED PROTECTIVE ORDER -                4
        Case No. . 5:20-cv-01284-CBM (SHK)
Case 5:20-cv-01284-CBM-SHK Document 18 Filed 12/02/20 Page 5 of 15 Page ID #:119




    1 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
    2 or without prejudice; and (2) final judgment herein after the completion and
    3 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
    4 including the time limits for filing any motions or applications for extension of time
    5 pursuant to applicable law.
    6 6.       DESIGNATING PROTECTED MATERIAL
    7          6.1    Exercise of Restraint and Care in Designating Material for Protection.
    8 Each Party or Non-Party that designates information or items for protection under
    9 this Order must take care to limit any such designation to specific material that
   10 qualifies under the appropriate standards. The Designating Party must designate for
   11 protection only those parts of material, documents, items, or oral or written
   12 communications that qualify so that other portions of the material, documents,
   13 items, or communications for which protection is not warranted are not swept
   14 unjustifiably within the ambit of this Order.
   15          Mass, indiscriminate, or routinized designations are prohibited. Designations
   16 that are shown to be clearly unjustified or that have been made for an improper
   17 purpose (e.g., to unnecessarily encumber the case development process or to impose
   18 unnecessary expenses and burdens on other parties) may expose the Designating
   19 Party to sanctions.
   20          If it comes to a Designating Party’s attention that information or items that it
   21 designated for protection do not qualify for protection, the Designating Party must
   22 promptly notify all other Parties that it is withdrawing the inapplicable designation.
   23          6.2    Manner and Timing of Designations. Except as otherwise provided in
   24 this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
   25 that qualifies for protection under this Order must be clearly so designated before
   26 the material is disclosed or produced.
   27          Designation in conformity with this Order requires:
   28                 (a)     for information in documentary form (e.g., paper or electronic

        STIPULATED PROTECTIVE ORDER -                5
        Case No. . 5:20-cv-01284-CBM (SHK)
Case 5:20-cv-01284-CBM-SHK Document 18 Filed 12/02/20 Page 6 of 15 Page ID #:120




    1 documents, but excluding transcripts of depositions or other pretrial or trial
    2 proceedings), that the Producing Party affix at a minimum, the legend
    3 “Confidential” (hereinafter “Confidential legend”), to each page that contains
    4 protected material. If only a portion or portions of the material on a page qualifies
    5 for protection, the Producing Party also must clearly identify the protected portion(s)
    6 (e.g., by making appropriate markings in the margins). For material produced in a
    7 native format that does not permit application of the Confidential legend to each
    8 page, the file name for the material shall include the Confidential legend.
    9          A Party or Non-Party that makes original documents available for inspection
   10 need not designate them for protection until after the inspecting Party has indicated
   11 which documents it would like copied and produced. During the inspection and
   12 before the designation, all of the material made available for inspection shall be
   13 deemed “Confidential.” After the inspecting Party has identified the documents it
   14 wants copied and produced, the Producing Party must determine which documents,
   15 or portions thereof, qualify for protection under this Order. Then, before producing
   16 the specified documents, the Producing Party must affix the “Confidential legend”
   17 to each page that contains Protected Material. If only a portion of the material on a
   18 page qualifies for protection, the Producing Party also must clearly identify the
   19 protected portion(s) (e.g., by making appropriate markings in the margins).
   20                 (b)     for testimony given in depositions that the Designating Party
   21 identifies the Disclosure or Discovery Material on the record, before the close of the
   22 deposition all protected testimony.
   23                 (c)     for information produced in some form other than documentary
   24 and for any other tangible items, that the Producing Party affix in a prominent place
   25 on the exterior of the container or containers in which the information is stored the
   26 legend “Confidential.” If only a portion or portions of the information warrants
   27 protection, the Producing Party, to the extent practicable, shall identify the protected
   28 portion(s).

        STIPULATED PROTECTIVE ORDER -                6
        Case No. . 5:20-cv-01284-CBM (SHK)
Case 5:20-cv-01284-CBM-SHK Document 18 Filed 12/02/20 Page 7 of 15 Page ID #:121




    1          6.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
    2 failure to designate qualified information or items does not, standing alone, waive
    3 the Designating Party’s right to secure protection under this Order for such material.
    4 Upon timely correction of a designation, the Receiving Party must make reasonable
    5 efforts to assure that the material is treated in accordance with the provisions of this
    6 Order.
    7 7.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
    8          7.1    Timing of Challenges. Any Party or Non-Party may challenge a
    9 designation of confidentiality at any time that is consistent with the Court’s
   10 Scheduling Order.
   11          7.2    Meet and Confer. The Challenging Party shall initiate the dispute
   12 resolution process under Local Rule 37.1 et seq.
   13          7.3    The burden of persuasion in any such challenge proceeding shall be on
   14 the Designating Party. Frivolous challenges, and those made for an improper
   15 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   16 parties) may expose the Challenging Party to sanctions. Unless the Designating
   17 Party has waived or withdrawn the confidentiality designation, all parties shall
   18 continue to afford the material in question the level of protection to which it is
   19 entitled under the Producing Party’s designation until the Court rules on the
   20 challenge. The Designating Party shall be considered the moving party for the
   21 purposes of filing a motion or a joint discovery dispute motion to preserve
   22 confidentiality.
   23 8.       ACCESS TO AND USE OF PROTECTED MATERIAL
   24          8.1    Basic Principles. A Receiving Party may use Protected Material that is
   25 disclosed or produced by another Party or by a Non-Party in connection with this
   26 Action only for prosecuting, defending, or attempting to settle this Action. Such
   27 Protected Material may be disclosed only to the categories of persons and under the
   28 conditions described in this Order. When the Action has been terminated, a

        STIPULATED PROTECTIVE ORDER -              7
        Case No. . 5:20-cv-01284-CBM (SHK)
Case 5:20-cv-01284-CBM-SHK Document 18 Filed 12/02/20 Page 8 of 15 Page ID #:122




    1 Receiving Party must comply with the provisions of section 14 below (FINAL
    2 DISPOSITION).
    3          Protected Material must be stored and maintained by a Receiving Party at a
    4 location and in a secure manner that ensures that access is limited to the persons
    5 authorized under this Order.
    6          8.2    Disclosure of “Confidential” Information or Items. Unless otherwise
    7 ordered by the court or permitted in writing by the Designating Party, a Receiving
    8 Party may disclose any information or item designated “Confidential” only to:
    9                 (a)     the Receiving Party’s Outside Counsel of Record in this Action,
   10 as well as employees of said Outside Counsel of Record to whom it is reasonably
   11 necessary to disclose the information for this Action;
   12                 (b)     the officers, directors, and employees (including House Counsel)
   13 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
   14                 (c)     Experts (as defined in this Order) of the Receiving Party to
   15 whom disclosure is reasonably necessary for this Action and who have signed the
   16 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   17                 (d)     the court and its personnel;
   18                 (e)     court reporters and their staff;
   19                 (f)     professional jury or trial consultants, mock jurors, and
   20 Professional Vendors to whom disclosure is reasonably necessary for this Action
   21 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
   22 A);
   23                 (g)     the author or recipient of a document containing the information
   24 or a custodian or other person who otherwise possessed or knew the information;
   25                 (h)     during their depositions, witnesses, and attorneys for witnesses,
   26 in the Action to whom disclosure is reasonably necessary provided: (1) the
   27 deposing party requests that the witness sign the form attached as Exhibit A hereto;
   28 and (2) they will not be permitted to keep any confidential information unless they

        STIPULATED PROTECTIVE ORDER -                 8
        Case No. . 5:20-cv-01284-CBM (SHK)
Case 5:20-cv-01284-CBM-SHK Document 18 Filed 12/02/20 Page 9 of 15 Page ID #:123




    1 sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
    2 otherwise agreed by the Designating Party or ordered by the court. Pages of
    3 transcribed deposition testimony or exhibits to depositions that reveal Protected
    4 Material may be separately bound by the court reporter and may not be disclosed to
    5 anyone except as permitted under this Stipulated Protective Order; and
    6                 (i)     any mediator or settlement officer, and their supporting
    7 personnel, mutually agreed upon by any of the parties engaged in settlement
    8 discussions.
    9 9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   10 IN OTHER LITIGATION
   11          If a Party is served with a subpoena or a court order issued in other litigation
   12 that compels disclosure of any information or items designated in this Action as
   13 “Confidential,” that Party must:
   14                 (a)     promptly notify in writing the Designating Party. Such
   15 notification shall include a copy of the subpoena or court order;
   16                 (b)     promptly notify in writing the party who caused the subpoena or
   17 order to issue in the other litigation that some or all of the material covered by the
   18 subpoena or order is subject to this Stipulated Protective Order. Such notification
   19 shall include a copy of this Stipulated Protective Order; and
   20                 (c)     cooperate with respect to all reasonable procedures sought to be
   21 pursued by the Designating Party whose Protected Material may be affected.
   22          If the Designating Party timely seeks a protective order, the Party served with
   23 the subpoena or court order shall not produce any information designated in this
   24 action as “Confidential” before a determination by the court from which the
   25 subpoena or order issued, unless the Party has obtained the Designating Party’s
   26 permission. The Designating Party shall bear the burden and expense of seeking
   27 protection in that court of its confidential material and nothing in these provisions
   28 should be construed as authorizing or encouraging a Receiving Party in this Action

        STIPULATED PROTECTIVE ORDER -                9
        Case No. . 5:20-cv-01284-CBM (SHK)
Case 5:20-cv-01284-CBM-SHK Document 18 Filed 12/02/20 Page 10 of 15 Page ID #:124




    1 to disobey a lawful directive from another court.
    2 10.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    3 PRODUCED IN THIS LITIGATION
    4                 (a)     The terms of this Order are applicable to information produced
    5 by a Non-Party in this Action and designated as “Confidential.” Such information
    6 produced by Non-Parties in connection with this litigation is protected by the
    7 remedies and relief provided by this Order. Nothing in these provisions should be
    8 construed as prohibiting a Non-Party from seeking additional protections.
    9                 (b)     In the event that a Party is required, by a valid discovery request,
   10 to produce a Non-Party’s confidential information in its possession, and the Party is
   11 subject to an agreement with the Non-Party not to produce the Non-Party’s
   12 confidential information, then the Party shall:
   13                         (1)    promptly notify in writing the Requesting Party and the
   14 Non-Party that some or all of the information requested is subject to a
   15 confidentiality agreement with a Non-Party;
   16                         (2)    promptly provide the Non-Party with a copy of the
   17 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
   18 reasonably specific description of the information requested; and
   19                         (3)    make the information requested available for inspection by
   20 the Non-Party, if requested.
   21                 (c)     If the Non-Party fails to seek a protective order from this court
   22 within 14 days of receiving the notice and accompanying information, the Receiving
   23 Party may produce the Non-Party’s confidential information responsive to the
   24 discovery request. If the Non-Party timely seeks a protective order, the Receiving
   25 Party shall not produce any information in its possession or control that is subject to
   26 the confidentiality agreement with the Non-Party before a determination by the
   27 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
   28 expense of seeking protection in this court of its Protected Material.

        STIPULATED PROTECTIVE ORDER -                10
        Case No. . 5:20-cv-01284-CBM (SHK)
Case 5:20-cv-01284-CBM-SHK Document 18 Filed 12/02/20 Page 11 of 15 Page ID #:125




    1 11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    3 Protected Material to any person or in any circumstance not authorized under this
    4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    5 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    6 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
    7 persons to whom unauthorized disclosures were made of all the terms of this Order,
    8 and (d) request such person or persons to execute the “Acknowledgment and
    9 Agreement to Be Bound” that is attached hereto as Exhibit A.
   10 12.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   11 PROTECTED MATERIAL
   12          When a Producing Party gives notice to Receiving Parties that certain
   13 inadvertently produced material is subject to a claim of privilege or other protection,
   14 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   15 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   16 procedure may be established in an e-discovery order that provides for production
   17 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   18 (e), insofar as the parties reach an agreement on the effect of disclosure of a
   19 communication or information covered by the attorney-client privilege or work
   20 product protection, the parties may incorporate their agreement in the stipulated
   21 protective order submitted to the court.
   22 13.      MISCELLANEOUS
   23          13.1 Right to Further Relief. Nothing in this Order abridges the right of any
   24 person to seek its modification by the Court in the future.
   25          13.2 Right to Assert Other Objections. By stipulating to the entry of this
   26 Protective Order no Party waives any right it otherwise would have to object to
   27 disclosing or producing any information or item on any ground not addressed in this
   28 Stipulated Protective Order. Similarly, no Party waives any right to object on any

        STIPULATED PROTECTIVE ORDER -              11
        Case No. . 5:20-cv-01284-CBM (SHK)
Case 5:20-cv-01284-CBM-SHK Document 18 Filed 12/02/20 Page 12 of 15 Page ID #:126




    1 ground to use in evidence of any of the material covered by this Protective Order.
    2          13.3 Filing Protected Material. Where possible, Protected Material shall be
    3 redacted from documents filed with the Court. When redaction is impractical, a
    4 Party that seeks to file under seal any Protected Material must comply with Civil
    5 Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
    6 court order authorizing the sealing of the specific Protected Material at issue. If a
    7 Party's request to file Protected Material under seal is denied by the court, then the
    8 Receiving Party may file the information in the public record unless otherwise
    9 instructed by the court.
   10 14.      FINAL DISPOSITION
   11          After the final disposition of this Action, as defined in paragraph 5, within 60
   12 days of a written request by the Designating Party, each Receiving Party must return
   13 all Protected Material to the Producing Party or destroy such material. As used in
   14 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   15 summaries, and any other format reproducing or capturing any of the Protected
   16 Material. Whether the Protected Material is returned or destroyed, the Receiving
   17 Party must submit a written certification to the Producing Party (and, if not the same
   18 person or entity, to the Designating Party) by the 60 day deadline upon a written
   19 request of the Designating Party that (1) identifies (by category, where appropriate)
   20 all the Protected Material that was returned or destroyed and (2) affirms that the
   21 Receiving Party has not retained any copies, abstracts, compilations, summaries or
   22 any other format reproducing or capturing any of the Protected Material.
   23 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
   24 pleadings, motion papers, trial, deposition, and hearing transcripts, legal
   25 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
   26 work product, and consultant and expert work product, even if such materials
   27 contain Protected Material. Any such archival copies that contain or constitute
   28 Protected Material remain subject to this Stipulated Protective Order as set forth in

        STIPULATED PROTECTIVE ORDER -              12
        Case No. . 5:20-cv-01284-CBM (SHK)
Case 5:20-cv-01284-CBM-SHK Document 18 Filed 12/02/20 Page 13 of 15 Page ID #:127




    1 Section 5 (DURATION).
    2          This court will retain jurisdiction over compliance with this Stipulated
    3 Protective Order after the final disposition of this action.
    4 15.      VIOLATION
    5          Any violation of this Order may be punished by any and all appropriate
    6 measures including, without limitation, contempt proceedings and/or monetary
    7 sanctions.
    8
    9 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   10 Dated: November 30, 2020                KAZEROUNI LAW GROUP, APC
   11
                                              By:         /s/ Yana A. Hart**
   12                                                       Yana A. Hart
   13                                               Attorneys for Plaintiff MELIZZA
                                                    WEAVER
   14
        Dated: November 30, 2020             LAW OFFICE OF ROBERT G. LOEWY, P.C
   15
   16                                        By:          /s/ Robert G. Loewy
   17                                                     Robert G. Loewy
                                                    Attorneys for Defendant PALM ROYALE
   18                                               COLLECTIVE
   19
               **I, Robert G. Loewy, hereby certify that authorization for the filing of this
   20
        document has been obtained from each of the other signatories shown above and
   21
        that all signatories concur in the filing’s content.
   22
        Dated: November 30, 2020             LAW OFFICE OF ROBERT G. LOEWY, P.C
   23
   24
                                             By:          /s/ Robert G. Loewy
   25                                                       Robert G. Loewy
   26
   27
   28

        STIPULATED PROTECTIVE ORDER -               13
        Case No. . 5:20-cv-01284-CBM (SHK)
Case 5:20-cv-01284-CBM-SHK Document 18 Filed 12/02/20 Page 14 of 15 Page ID #:128




    1 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED:
    2
    3 Dated:December 2, 2020
                                             U.S. DISTRICT COURT MAGISTRATE JUDGE
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        STIPULATED PROTECTIVE ORDER –
        Case No. . 5:20-cv-01284-CBM (SHK)
Case 5:20-cv-01284-CBM-SHK Document 18 Filed 12/02/20 Page 15 of 15 Page ID #:129




    1                                         EXHIBIT A
    2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3          I, ________________________________ [print or type full name], of
    4 ___________________________________________________________________
    5 [print or type full address, telephone number, and if appropriate, affiliation], declare
    6 under penalty of perjury that I have read in its entirety and understand the Protective
    7 Order that was issued by the United States District Court for the Central District of
    8 California in the case of Weaver v. Palm Royale Collective, Inc. Case No. 5:20-cv-
    9 01284-CBM (SHK) (C.D. Cal.). I agree to comply with and to be bound by all the
   10 terms of this Protective Order and I understand and acknowledge that failure to
   11 comply could expose me to sanctions and punishment for contempt. I solemnly
   12 promise that I will not disclose in any manner any information or item that is subject
   13 to this Protective Order to any person or entity except in strict compliance with the
   14 provisions of this Order.
   15          I further agree to submit to the jurisdiction of the United States District Court
   16 for the Central District of California for the purpose of enforcing the terms of this
   17 Order, even if such enforcement proceedings occur after termination of this action.
   18 I hereby appoint ________________________ [print or type full name] of
   19 ________________________________________ [print or type full address,
   20 telephone number, affiliation] as my California agent for service of process in
   21 connection with this action or any proceedings related to enforcement of this
   22 Stipulated Protective Order.
   23
   24 Date: ___________ Printed name: ________________________________
   25 City and State where sworn and signed: ________________________________
   26
   27 Signature: ________________________________
   28

        STIPULATED PROTECTIVE ORDER –
        Case No. . 5:20-cv-01284-CBM (SHK)
